DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

              The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

            Claims 1, 4 – 6 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zarifi et al (US 2018/0123850) in view of Liu et al (US 2019/0173607) in view of R1-1707368 (Discussion on SRS for NR, 3GPP TSG RAN WG1 Meeting #89, Intel Corporation, Hangzhou, China, 15th – 19th May, 2017) in view of Choi et al (US 2020/0036493) and further in view of R1-1708709 (SRS Design, 3GPP TSG-RAN WG1 #89, Ericsson, Hangzhou, China, 15th – 19th May, 2017) and further in view of TS 5G.211 v2.6 (KT PyeongChang 5G Special Interest Group (KT 5G-SIG); KT 5th Generation Radio Access; Physical Layer; Physical channels and modulation (Release 1), Ericsson, Intel Corp., Nokia, Qualcomm Technologies Inc., Samsung Electronics & KT, September 2016).

            Re claims 1 and 9, Zarifi teaches of a method for transmitting sounding reference signals (SRS, Paragraph 0052) in a new radio (NR) communications system (NR, Paragraph 0052) including an eNodeB and a plurality of UEs (Fig.1), the method including: generating, at a UE, a base sequence (ru,v(n), Paragraph 0062) based upon a sequence number (base sequence number, Paragraphs 0061 – 0062); generating a plurality of blocks from the base sequence by applying cyclic-shifts to the base sequence (different cyclic shifts of the same ZC sequence, Paragraph 0057) on a plurality of subcarrier groups (Paragraphs 0035 and 0054); and transmitting the sounding reference signal to the eNodeB (Paragraphs 0056 – 0058), and wherein the same base sequence (same ZC sequence, Paragraphs 0033 – 0035 and 0057) is used by all UEs (the UEs, Paragraph 0057) in a particular frequency band (SRS bandwidth, Paragraphs 0033 – 0035 and 0052 – 0061). However, Zarifi does not specifically teach of the sequence number received from the eNodeB; generating a sounding reference signal by concatenating the cyclically shifted blocks according to an instruction received from the eNodeB; wherein the plurality of blocks comprises 48 orthogonal blocks, and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long.
           Zarifi further teaches of wherein the base sequence (Paragraph 0039) is determined according to:

    PNG
    media_image1.png
    198
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    239
    media_image2.png
    Greyscale

         However, Zarifi does not specifically teach of where the length NZCRS of the Zadoff-Chu sequence is given by the largest prime number such that NZCRS <MscRS and wherein the cyclically-shifted base sequence is determined according to:

    PNG
    media_image3.png
    396
    609
    media_image3.png
    Greyscale
                          
           Liu teaches of generating, at a UE, a base sequence based upon a sequence number received from the eNodeB (base sequence number, Paragraphs 0182 – 0184).
           R1-1707368 discloses of generating a sounding reference signal (SRS) by concatenating the cyclically shifted blocks (Block concatenated ZC sequence design, Pages 2 – 3).
           Choi teaches of generating a sounding reference signal (SRS) by concatenating the SRS blocks according to an instruction received from the eNodeB (Paragraphs 0098, 0101 – 0108, 0127, 0134 – 0141, 0148 – 0149, 0164 and 0167, Figures 10, 16 and 18).
           R1-1708709 discloses of generating, at a UE, a base sequence (base sequence, Resource Specific Design, Pages 2 – 3); generating a plurality of blocks from the base sequence by applying cyclic-shifts to the base sequence on a plurality of subcarrier groups (Resource Specific Design, Page 3); wherein the plurality of blocks comprises a number of orthogonal blocks (Resource Specific Design, number of blocks, Page 3), and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long (4PRB, Fig.1). However, R1-1708709 does not specifically disclose of the number of orthogonal blocks being 48 orthogonal blocks. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the number of orthogonal blocks being 48 orthogonal blocks, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215
          TS 5G.211 v2.6 discloses of wherein the base sequence is determined according to:

    PNG
    media_image1.png
    198
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    128
    239
    media_image2.png
    Greyscale

          where the length NRS of the Zadoff-Chu sequence is given by the largest prime number such that NZCRS <MscRS (Pages 17 – 18).
            TS 5G.211 v2.6 further discloses of wherein the cyclically-shifted base sequence is determined according to:
 
    PNG
    media_image4.png
    128
    439
    media_image4.png
    Greyscale

            
    PNG
    media_image5.png
    197
    359
    media_image5.png
    Greyscale

where nSRS cs,max = 8, (See Pages 17 – 18 and 24 – 25).
         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sequence number received from the eNodeB to configure the SRS sequence generation. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the sounding reference signal by concatenating the cyclically shifted blocks for improved resource utilization efficiency and improving communication performance. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated a sounding reference signal by concatenating the SRS blocks according to an instruction received from the eNodeB for efficient and flexible resource utilization. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of blocks comprises a number of orthogonal blocks and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long for an efficient SRS sequence design in 5G-NR. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the length NZCRS of the Zadoff-Chu sequence is given by the largest prime number such that NZCRS <MscRS so as to conform to the 5G standard. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cyclically-shifted base sequence and the cyclic shift determined according to the TS 5G.211 v2.6 so as to conform to the 5G-NR standard.

           Re claim 4, Zarifi, Lui, R1-1707368, Choi, R1-1708709 and TS 5G.211 v2.6 teach all the limitations of claim 1 as well as R1-1708709 discloses of wherein the sounding reference signal is transmitted such that blocks thereof are aligned with blocks of sounding reference signals of other UEs (UE1-UE4, as shown in Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sounding reference signal transmitted such that blocks thereof are aligned with blocks of sounding reference signals of other UEs to ensure mutual orthogonality of the SRS resources assigned to all users.

           Re claim 5, Zarifi, Lui, R1-1707368, Choi, R1-1708709 and TS 5G.211 v2.6 teach all the limitations of claim 1 as well as Lui teaches of wherein the cyclic shift used by each UE at each block is signaled by the eNodeB to the UEs (cyclic shift, Paragraph 0184).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the cyclic shift used by each UE signaled by the eNodeB to configure the SRS sequence generation.

            Re claim 6, Zarifi teaches of wherein different cyclic shifts are used by different UEs in corresponding blocks (Paragraph 0057).

           Re claim 8, Zarifi, Lui, R1-1707368, Choi, R1-1708709 and TS 5G.211 v2.6 teach all the limitations of claim 1 as well as R1-1708709 discloses of wherein the eNodeB is configured to schedule SRS resources at each of the UEs such that mutual orthogonality is maintained between the SRS resources of the different UEs (UE1-UE4, as shown in Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have scheduled SRS resources at each of the UEs such that mutual orthogonality is maintained between the SRS resources of the different UEs to avoid interference.

Response to Arguments

            Applicant's arguments filed April 22, 2022 have been fully considered but they are not persuasive. 
            Applicants submit that the rejection of claim 1 is not prima facie because the Office Action provides statements which do not provide an articulated reasoning. Office Action at pages 5-6, 9 and 10 (motivation statements for claims 1, 2 and 3 respectively). Instead, the rejection appears to be guided solely by the features of the claim (impermissible hindsight). 
           The Office Action suggests the following items as an alleged motivation to form a combination of the six references to compare with the subject matter of claim 1: 
1. "for improved resource utilization efficiency and improving communication performance," Office Action at page 5; 
2. "for efficient and flexible resource utilization," Office Action at page 6; 
3. "for an efficient SRS sequence design in 5G-NR," Office Action at page 6; 
4. "to conform to the 5G standard," Office Action at page 9; and 5. "to conform to the 5G-NR standard," Office Action at page 10. 
         The Office Action lists items 1-3 in a single statement without referring to the four references which modify Zarifi in the rejection of claim 1. Office Action at pages 5-6. The rejection is thus obscure. There is no "articulated reasoning with some rational underpinning" provided by the Office Action.

            Examiner submits that the combination of Zarifi, Liu, R1-1707368, Choi, R1-1708709 and TS 5G.211 v2.6 teach all the limitations of claim 1 as discussed above in the rejection.
           Examiner has further clarified the motivational statements. More specifically for:
           Item 1: Zarifi teaches of generating a plurality of blocks from the base sequence by applying cyclic-shifts to the base sequence (different cyclic shifts of the same ZC sequence, Paragraph 0057) on a plurality of subcarrier groups (Paragraphs 0035 and 0054). R1-1707368 makes it clearer by disclosing of generating a sounding reference signal (SRS) by concatenating the cyclically shifted blocks (Block concatenated ZC sequence design, Pages 2 – 3). R1-1707368 also provides the motivation of using a block concatenated ZC sequence design to “resolve the issue of orthogonal SRS transmission with partial overlapping SRS resource assignments is to make sure that the base sequence used by multiple users in the overlapping time-frequency SRS resource is identical” (Page 2). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the sounding reference signal (SRS) by concatenating the cyclically shifted blocks for improved resource utilization efficiency and improving communication performance for an improved SRS transmission.
         Item 2: Choi teaches of generating a sounding reference signal (SRS) by concatenating the SRS blocks according to an instruction received from the eNodeB (Paragraphs 0098, 0101 – 0108, 0127, 0134 – 0141, 0148 – 0149, 0164 and 0167, Figures 10, 16 and 18). The motivation of generating a sounding reference signal by concatenating the SRS blocks for efficient and flexible resource utilization according to an instruction received from the eNodeB for improved PAPR performance is provided in Paragraph 0167.
         Item 3: R1-1708709 discloses of the plurality of blocks comprises a number of orthogonal blocks (Resource Specific Design, number of blocks, Page 3), and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long (4PRB, Fig.1). One skilled in the art would have the plurality of blocks comprises a number of orthogonal blocks to avoid block interference and each of the plurality of blocks is 4 Physical Resource Blocks (PRBs) long according to an agreement (3GPP) for an efficient SRS sequence design in 5G-NR.
         Items 4 – 5: TS 5G.211v2.6 is a 5G standard and the disclosure provided by the TS 5G.211v2.6 document is part of the 5G standard. Therefore, one skilled in the art would have followed the 5G standard and would have modified the Zarifi reference according the 5G standard.

         Applicants submit that Zarifi is directed to a network in which "multiple TRPs may serve a UE without the UE knowing which TRPS are serving it." Intel is directed to "low-PAPR, while supporting multiplexing of SRS transmission with different and overlapping SRS bandwidths in the same symbol." There is no explanation of why a person having ordinary skill in the art ("PHOSITA") seeking to improve the multiple TRPs serving a UE with limited UE knowledge ("without the UE knowing”, would turn to a reference such as Intel concerned with constraining the kind of waveforms that could be used to limit peak-to-average power ratio. If anything, Zarifi seeks power to reach a cell edge and does not discuss power ratio of a waveform. "To increase the energy per sub-carrier for a given power spectral density (PSD). This may be especially useful for cell-edge UEs as an alternative/combined solution for narrow-band SRS." Thus the Office Action appears to improperly form a "combination of components selectively culled from the prior art to fit the parameters of the patented invention.
           Examiner submits that the Office action only relies on the teaching of R1-1707368 (Intel) that discloses of generating a sounding reference signal (SRS) by concatenating the cyclically shifted blocks (Block concatenated ZC sequence design, Pages 2 – 3). As discussed above in item 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have generated the sounding reference signal (SRS) by concatenating the cyclically shifted blocks for improved resource utilization efficiency and improving communication performance for an improved SRS transmission. Therefore, the combination of Zarifi and R1-1707368 (Intel) is proper.

          Examiner further submits that Applicants only mention of an impermissible hindsight or that there is a lack of articulated reasoning. Applicants have not specifically pointed out the supposed errors in the examiner’s action, where there is no mentioning of why the references cannot be combined or whether the individual references fail to teach the claimed limitations (See 37 CFR 1.111(b)). 

Conclusion

           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633